In an action to recover damages for breach of a contract of sale and for conversion of goods allegedly sold, an order was made directing that appellant, whose place of business is in Buffalo, New York, be examined before trial in Kings County, where the action is pending, through two of its named representatives. The appeal is from the order insofar as it directs the *1052examination to be held in a county within the city of New York through the two named representatives, and as to items “ 5 ” and “ 7 Order modified by striking from the second ordering paragraph item “ 5 As so modified, order, insofar as appealed from, affirmed, without costs. Under item “5”, respondents seek merely to examine as to their alleged “ ownership ” and “right of possession” of the chattels in question. Whether they became the owners of the chattels and entitled to possession thereof are purely issues of law. All the factual questions upon which these issues of law will be determined appear to be embraced in the items relating to respondents’ tender of payment and their demand for the chattels, which items have been allowed. Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ., concur.